DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 13 January 2020, of application filed, with the above serial number, on 29 August 2018 in which claims 1, 8, 10 have been amended. Claims 1, 3-10, 12-22 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 10, 12-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al (hereinafter “Agarwal”, 2009/0193129) in view of Le Jouan (hereinafter “Le Jouan”, 2014/0316902).
As per Claim 1, Agarwal discloses a client comprising: 
a processor to implement a browser (at least paragraph 47, 110); 
a network interface (at least paragraph 64); and 

prior to transmitting a request to a Uniform Resource Identifier (URI), the browser to use the cookie manager to access a list of cookies used by the URI to prepare a response and to remove from the request to the URI any cookies not allowed by a policy (at least paragraph 115, 119; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; the cookie proxy may remove cookies from the header of the response that are not configured or otherwise identified as client consumed cookies and store them in a cookie jar used for the current session),
the client to receive a report from a URI listing which cookies were used by the URI in answering a first request in a session from the browser, the cookie manager to modify a corresponding list of cookies used by that URI based on the report from that URI (at least paragraph 115, 119-120, 129, 131, 148; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; by using the semi-colon delimited list, the cookie manager 420 may determine which cookies to re-inject, add or include into the downstream or upstream transmission; cookie manager recording all cookies encountered for the first time in the session inside the map for future requests) and wherein the cookie manager reviews the list of cookies for duplicate cookies and the cookie manager modifies an expiration date of a cookie on the list of cookies based on usage of the cookie (at least Agarwal paragraph 178-182, 
an indicator is provided with the first request in a session and omitted from subsequent requests during the session and the cookie manager receives the report of cookies used by the URI in preparing the response, based on a presence of the indicator in the first request (at least paragraph 129, 131, 135-136, 142, 146, 123, 115-119; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response).
Agarwal fails to explicitly disclose wherein the cookie manager applies a Do Not Track setting on a browser to modify the policy. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Le Jouan. Le Jouan teaches browser privacy settings (e.g., "Do Not Track" options) being enabled by users (at least Le Jouan paragraph 5). Therefore, it would have been obvious to one of ordinary skill in the art, 
As per Claim 3. The client of claim 1, the cookie manager to remove data from the list of cookies after an expiration period (at least Agarwal paragraph 178-182, Table in par. 187; “cookie jar clean up method may determine which cookies to clean up based on the amount of time which has passed since a particular cookie or a cookie jar was last used or accessed”; a session which is inactive for the longest duration of time may need to be timed-out and the cookies belonging to that session may need to be cleaned up). 
As per Claim 4. The client of claim 1, wherein the client is a proxy for an end client, the proxy to forward a response from the URI to the end client (at least paragraph 115, 117; Fig. 4a; cookie proxy or manager at intermediary 200). 
As per Claim 5. The client of claim 1, wherein the client is an end client (at least paragraph 110; Fig. 1D; client agent). 
As per Claim 16. The client of claim 1, wherein the network interface is a router and the network interface implements the cookie manager (at least paragraph 72, Fig. 4a; appliance may comprise a router, appliance 200 implementing 420).

Claim 6, 7, 10, 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Le Jouan, further in view of Smith et al (hereinafter “Smith”, 2014/0379496).
As per Claim 6. Agarwal and Le Jouan fail to explicitly disclose wherein the list further indicates a consent type of cookies on the list of cookies used to prepare the response. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Smith. Smith discloses, in an analogous art, blocking or deleting third party cookies by a browser if the user chooses to without the user consent (at least Smith paragraph 6, 55, 62; abstract). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Smith’s blocking cookies with Agarwal and Le Jouan, as Smith teaches this being well known to reduce the ability of third-party networks from being able to accurately target users for advertising, something Internet users are becoming more aware of.
As per Claim 7. The client of claim 6, wherein the cookie manager consults a policy of user authorized consent types when determining which cookies to provide with the request (at least Smith paragraph 6, 55, 62; abstract; ie. 3rd party cookie types). 
As per Claim 10, Agarwal discloses a method of managing cookies to reduce use of server bandwidth, the method comprising, by a processor having an associated memory:

consulting a cookie manager to determine cookies used by the URI; 
reviewing a list of cookies for duplicate cookies (at least Agarwal paragraph 178-182, Table in par. 187; a cookie jar may store no cookies which are named same as another cookie within the jar; deleting cookies with same name, value, path, etc);
updating an expiration date of a cookie used by the URI (at least Agarwal paragraph 178-182, Table in par. 187; “cookie jar clean up method may determine which cookies to clean up based on the amount of time which has passed since a particular cookie or a cookie jar was last used or accessed”; a session which is inactive for the longest duration of time may need to be timed-out and the cookies belonging to that session may need to be cleaned up);
modifying the request to remove cookies not used by the URI; 
modifying the request to remove cookies with a consent type not allowed by the policy; 
modifying the request to indicate use of the cookie manager, wherein an indicator is formatted as a cookie and wherein the indicator causes a report of used cookies to be generated by the URI (at least paragraph 129, 131, 135-136, 142, 146, 123, 115-119; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response); and 
transmitting the modified request (at least paragraph 123, 115, 119; cookie manager modifying request URL and cookies; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; the cookie proxy may remove cookies from the header of the response that are not configured or otherwise identified as client consumed cookies and store them in a cookie jar used for the current session). 
Agarwal fails to explicitly disclose modifying the policy based on a Do Not Track setting of a browser used to generate the request. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Le Jouan. Le Jouan teaches browser privacy settings (e.g., "Do Not Track" options) being enabled by users (at least Le Jouan paragraph 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Le Jouan’s DNT with Agarwal as Le Jouan teaches Do Not Track being just some of the ways online users already exercise such control over what and what type of information is gathered from cookies and trackers during online activity, thus further enhancing the personal privacy afforded to the user.
Agarwal and Le Jouan fail to explicitly disclose identifying a consent type for cookies used by the URI; retrieving a policy of allowed consent types for cookies;. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Smith. Smith discloses, in an analogous art, blocking or deleting third party cookies by a browser if the user chooses to without the user consent (at least Smith paragraph 6, 55, 62; abstract). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Smith’s blocking cookies with Agarwal, as Smith teaches this being well known to reduce the ability of third-party networks from being able to accurately target users for advertising, something Internet users are becoming more aware of.
As per Claim 12. The method of claim 10, further comprising receiving a response to the request wherein the response comprises a list of cookies used to generate the response and a consent type for each cookie used to generate the response (at least Smith paragraph 6, 55, 62; abstract; Agarwal paragraph 123, 115-119; appliance cookie manager modifying request URL and cookies and associated response to send to client 102; the policies may direct and determine how and when the cookie proxy manages and proxies cookies). 
As per Claim 13. The method of claim 12, further comprising updating a record of the cookie manager to reflect the list of cookies, including the associated consent types, used to generate the response (at least Smith paragraph 6, 55, 62; abstract; . 
As per Claim 14. The method of claim 12, further comprising receiving a modification to the policy from a user, and updating the policy based on the modification 
As per Claim 15. The method of claim 12, further comprising providing the response, including the list of cookies used to generate the response, to the client (at least paragraph 115; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response).
As per Claim 17. The method of claim 10, wherein the indicator is provided with every second message (at least paragraph 119-122, 129, 131; server consumed cookie data received by appliance; a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies; set cookie by each request or response of a request/response pair of messages).
As per Claim 18. The method of claim 10, wherein the indicator is to include a report in a response (at least paragraph 119-122, 129, 131; server consumed cookie data received by appliance; a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies; set cookie).
As per Claim 19. The method of claim 10, wherein the indicator has an associated value to indicate an identity of a user (at least paragraph 125; Unique identifier may be any number, value or a set of data, numbers or characters uniquely identifying a client 102).
As per Claim 20. The method of claim 10, further comprising receiving a report when the cookies used to generate a response change (at least paragraph 131; A server consumed cookie may be a cookie set by a resource, such as a server 106, .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 21-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Agarwal.
As per Claim 8, Agarwal discloses a computer program product for reducing load, the computer program product comprising a computer readable storage medium having stored thereon: 
first program instructions executable by a processor to cause the processor to generate a report of cookies used when preparing a response to a request from a client (at least paragraph 115, 119-120, 129, 131, 148; cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response; by using the semi-colon delimited list, the cookie manager 420 may determine which cookies to re-inject, add or include into the downstream or upstream transmission; cookie manager recording all cookies encountered for the first time in the session inside the map for future requests); and 
second program instructions executable by the processor to cause the server to transmit the report with the response to the client (at least paragraph 129, 131, 135-136, 142, 146, 123, 115-119; first request from client to initiate communication, first request having set of preconditions including whether the client does not support cookies, session is not secure etc.; the modified response does not include any cookies; the request may include multiple requests with first request having preconditions; cookie manager 420 may use a semi-colon delimited list of the client consumed cookies and/or the client and server consumed cookies to link, match or associate values or unique identifiers of or more clients 102 to each of the cookies associated with the clients; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response). 
As per Claim 9. The computer program product of claim 8, wherein computer readable storage medium further having stored thereof third program instructions to identify an indicator in the request from the client indicating use of a cookie manager (at least paragraph 123, 115-119; appliance cookie manager modifying request URL and cookies and associated response to send to client 102; the policies may direct and determine how and when the cookie proxy manages and proxies cookies). 
As per Claim 21. The computer program product of claim 9, wherein the indicator instructs a recipient to provide the report (at least paragraph 123, 115-119; appliance cookie manager modifying request URL and cookies and associated response to send to client 102; paragraph 131; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response; par. 134, The cookie manager 420 checks if the values received are new or updated for the given URL and performs any necessary updates on the incoming map).
As per Claim 22. The computer program product of claim 21, wherein the indicator instructs the recipient to provide the report when a new cookie is used to prepare the response to the client (at least paragraph 123, 115-119; appliance cookie manager modifying request URL and cookies and associated response to send to client 102; paragraph 131; A server consumed cookie may be a cookie set by a resource, such as a server 106, issuing a Set-Cookie on the response; par. 134, The cookie manager 420 checks if the values received are new or updated for the given URL and performs any necessary updates on the incoming map).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 10, 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments toward claim 8 Rejections filed 15 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Agarwal does not teach ‘second program instructions executable by the processor to cause the server to transmit the report with the response to the client’. However, Agarwal teaches server cookie consumption information being managed/ reported back to the cookie manager (par. 119-120), which is essentially all that is being claimed in independent claim 8. The cookie manager or proxy may include functions, logic or operations to store and look up cookie information in a cookie jar by URL, domain name or other information of the request and/or response (at least paragraph 115, 119). Agarwal teaches that such cookie jar is filled with cookies via requests and responses from the client and server to determine which cookies to exclude and include based on consumption (see also  par. 
Regarding claim 9, Agarwal teaches (at least paragraph 123, 115-119) the appliance cookie manager modifying requested URL and cookies and associated response to send to client 102 and the policies may direct and determine how and when the cookie proxy manages and proxies cookies. However, the use of cookies in the browser alone (with or without Agarwal’s cookie manager) and the client indicating use of cookies and such client specific identifier being received by the server intrinsically requires the use of a cookie manager.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/Primary Examiner, Art Unit 2457